 In the Matter of CLEVELAND CLIFFSIRONCOMPANYMARINE DEPART-MENT)andNATIONAL MARITIME UNION OF AMERICA(C. I. 0.)Case No. 8-R-1869SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONMay 17, 1946On August 30, 1945, the Board issued a Decision and Direction ofElection in the above-entitled proceeding,' in which it directed that anelectionbe conducted among all unlicensed personnel on all vesselsoperated by the Company, who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election to determinewhether they desired to be represented by National Maritime Union ofAmerica, affiliated with the Congress of Industrial Organizations, hereincalled the CIO, by Seafarers' International Union of North America,Great Lakes District, affiliated with the American Federation of Labor,or by Lake Sailors' Union, for the purposes of collective bargaining,or by none of these organizations. On September 18, 1945, pursuantto a stipulation of the parties, the Board issued an order changing thepay roll to be used in the election to the pay roll for the period August16 through August 31, 1945. On October 1, 1945, an election was con-ducted, but since none of the choices on the ballot received a majorityof the valid votes cast, the results of the election were inconclusiveand indicated the necessity of a run-off election between the CIOand Lake Sailors' Union. Thereafter, on October 1, 1945, Lake Sailors'Union filed a motion requesting that an immediate run-off election beheld.However, the CIO on October 5, 1945, filed objections to theconduct of the election, and because of the pendency of the objections,theBoard on October 19, 1945, denied the motion of Lake Sailors'Union for an immediate run-off election. Due to unavoidable causes, the1945 sailing season on the Great Lakes closed before ipvestigation ofthe objections was completed.2Thereafter, on February 4, 1946, the163N. L.R. B 674.3The Companyisengaged in the transportation of bulk cargoes on the Great Lakes andtributarywaters. The normal season of navigation on the Great Lakes is from April 15 toNovember 15.68 N L. R. B , No. 15.109 110DECISIONSOF NATIONALLABOR RELATIONS BOARDCIO requested the withdrawal of its still pending objections, but becausethe 1945 sailing season had already closed with the attendant customarydischarge of the Company's employees, it was impossible to conduct arun-off election at that time.Preparations for the 1946 navigation season are now in progress,and issues have arisen between the parties (1) as to the appropriate payroll to be used in conducting the run-off election requested by LakeSailors'Union, and (2) as to the choices to be placed on the ballot insuch an election. The CIO urges that the Board depart from its usualpolicy and change the eligibility date from the pay-roll period used inthe original election to the pay-roll period immediately preceding the dateof the run-off election, pointing to the customary large turn-over ofpersonnel that takes place from one season to another in the Great Lakesnavigation industry.Lake Sailors' Union insists that the Board adhereto its customary policy of using the same pay-roll period used in theoriginal election.The Company, while not opposing the use of thepay-roll period used in the original election, contends that in the eventthe Board accedes to the demand of the CIO for the use of a currentpay roll, a "neither" choice should be placed on the ballot, because manyof the employees voting will be newly hired. Both the CIO and LakeSailors'Union, however, are opposed to having any choice on the ballotother than the CIO and Lake Sailors' Union.Inasmuch as approximately 7 months have elapsed since the dateof the original election, and it is probable that less than 50 percent ofthe employees who were employed during the 1945 season will be re-employed for the current season, the holding of a run-off election amongemployees listed on the 1945 pay roll would clearly not be representativeof the desires of the employees to be covered by any certification predi-cated upon such an election.We do not regard this case, therefore,as one in which our regular procedure with respect to run-off electionsapplies.In our opinion, the undetermined question of representationwhich exists can be resolved properly only by the holding of a newelection among those employees who are employed by the Company forthe 1946 season. And in order to insure a true expression of the desiresof those employees, we shall place on the ballot in the new election allthe choices which appeared on the ballot in the first election.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations - Series 3, as amended, it is hereby CLEVELAND CLIFFS IRON COMPANY111DIRECTED that, as part of the investigation to ascertainrepresentativesfor the purposes of collectivebargainingwith Cleveland Cliffs Iron Com-pany (Marine Department), Cleveland, Ohio, a second election by secretballot shall he conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction and super-vision of the Regional Directorfor the EighthRegion, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongemployees in the unit found appropriate in Section IV, of our Decisionand Direction of Election, who were employed during the pay-roll periodimmediately preceding the date of this Second Direction, including em-ployees who did not work during said pay-roll period because they wereillor on vacation or temporarily laid off, andincludingemployees inthe armed forces of the United States who present themselvesin personat the polls, but excluding those employees who have sincequit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-sented byNationalMaritime Union of America (C. I. 0.), by Sea-farers' InternationalUnion of North America, Great Lakes District,affiliatedwith the American Federation of Labor, or by Lake Sailors'Union, for the purposes of collective bargaining, or by none of theseorganizations.